                 Case 3:20-cv-00991-JCH Document 27-4 Filed 10/06/20 Page 1 of 4




From: Pat Noonan
Sent: Tuesday, August 25, 2020 10:32 PM
To: 'Jakub Madej' <j.madej@lawsheet.com>
Subject: RE: Madej v. Yale University and Yale Health

Yes, Jakub. I have permission to accept service for the defendants so long as you provide the waiver of service form at
the same time.
Pat

Please be advised that I will be intermittently working from home. My cell phone number is 203‐314‐4562.

Patrick M. Noonan
Donahue, Durham & Noonan, P.C.
741 Boston Post Road
Guilford, CT 06437
(203)457‐5209(direct)
(203)314‐4562(cell)
(203)458‐9168(office)

From: Jakub Madej <j.madej@lawsheet.com>
Sent: Tuesday, August 25, 2020 3:14 PM
To: Pat Noonan <PNoonan@ddnctlaw.com>
Subject: Re: Madej v. Yale University and Yale Health

Dear Patrick,

I understand that you prefer only to be contacted by email, not regular mail. I interpret this message to say
that you will accept service by email. I will serve the amended complaint on you in this fashion. Thank you
for making this easier for both of us.

Regards,
Jakub

--
Jakub Madej
1700 Santa Fe Avenue #845 | Long Beach, CA 90813
415 Boston Post Rd 3-1102 | Milford, CT 06460
Phone: (203) 928-8486 | Fax: (203) 902-0070
Email: j.madej@lawsheet.com | Website: www.lawsheet.com
Click to schedule a meet-and-confer

This email may contain confidential or privileged information that are legally protected from disclosure. If you
are not the intended recipient of this message or their agent, you must not use, disseminate, copy, or store this
message or its attachments.


On Sun, Aug 23, 2020 at 10:06 PM Pat Noonan <PNoonan@ddnctlaw.com> wrote:
                                                            1
                Case 3:20-cv-00991-JCH Document 27-4 Filed 10/06/20 Page 2 of 4

Hi Jakub,

You know from numerous past emails that I very much want to be contacted by you only through email. I have already
told you I will accept service by mail. Please do not send me mail to my home or office. If you think you cannot, or will
not, comply with this request, please notify me immediately so I can seek an order from the Court. If I do not hear to
the contrary, I will assume you have now agreed to communicate with me only through email. Thank you in advance for
your anticipated cooperation.

Pat



Patrick M. Noonan

Donahue, Durham & Noonan, P.C.

741 Boston Post Road

Guilford, CT 06437

(203)457‐5209(direct)

(203)314‐4562(cell)

(203)458‐9168(office)




From: Jakub Madej <j.madej@lawsheet.com>
Sent: Sunday, August 23, 2020 3:58 PM
To: Pat Noonan <PNoonan@ddnctlaw.com>
Subject: Re: Madej v. Yale University and Yale Health



Dear Patrick,



Please be advised that contrary to your representations, a waiver of service is discretionary, and never
available as a matter of right. Yale is a corporation, and was already served under Rule 4(h)(1). Answer is
due by tomorrow, I believe. Given the joinder, however, I am happy to provide the additional 14 days for
all defendants to respond before I move for default.



What is a good address to serve the process on you? Kindly confirm whether the address below is correct, or
if you agree to accept service by email.


                                                           2
                 Case 3:20-cv-00991-JCH Document 27-4 Filed 10/06/20 Page 3 of 4




Best,

Jakub



--

Jakub Madej

1700 Santa Fe Avenue #845 | Long Beach, CA 90813

415 Boston Post Rd 3-1102 | Milford, CT 06460

Phone: (203) 928-8486 | Fax: (203) 902-0070

Email: j.madej@lawsheet.com | Website: www.lawsheet.com

Click to schedule a meet-and-confer



This email may contain confidential or privileged information that are legally protected from disclosure. If you
are not the intended recipient of this message or their agent, you must not use, disseminate, copy, or store this
message or its attachments.




On Sun, Aug 23, 2020 at 2:21 PM Jakub Madej <j.madej@lawsheet.com> wrote:

 Dear Patrick,



 I am stunned you considered accepting a representation in a case where you will be the first witness to be
 deposed. I hoped to offer you the benefit of the doubt before discovery. I will promptly add you as the
 defendant.



 Best,

 Jakub
                                                       3
                      Case 3:20-cv-00991-JCH Document 27-4 Filed 10/06/20 Page 4 of 4




    On Thu, Aug 20, 2020, 12:20 AM Pat Noonan <PNoonan@ddnctlaw.com> wrote:

        Hi Jakub,

        Please be advised that I will be representing the defense in this second action you have brought against Yale
        University. I learned of this new case you filed when I was checking PACER on your first lawsuit. I am writing to alert
        you that your attempt to serve Yale University in this case by mailing a copy to the place you thought was
        appropriate was defective for three separate reasons. First, Fed. R. Civ. P. 4(c)(2) provides that a complaint may be
        served only by a person who is “not a party.” Since you attempted to effect service and you are a party, that is not
        allowed under Fed. Civ. P. 4. Second, you attempted to serve by mail, which is permitted only by Fed.R.Civ. 4(d)(1),
        which requires that the plaintiff send a request for waiver of service to the defendant. You have not done that. Third,
        Fed.R.Civ.P. 4(e)(2)(C) provides that the service is to be made on the defendant by directing the summons and
        complaint to the defendant’s authorized agent for service. You did not direct your letter to Yale’s authorized agent
        for service.

        Yale has no interest in causing you to incur the costs of service, and I am hereby offering to waive service if you agree
        that our response to the complaint will be due 60 days from today’s date (October 19), in accordance with the
        provisions of Fed.R.Civ.P. 4(d)(3). If you signify your agreement, I will file an appearance without requiring that you
        send a request for waiver of service form. I look forward to hearing from you.

        Pat




        Patrick M. Noonan

        Donahue, Durham & Noonan, P.C.

        741 Boston Post Road

        Guilford, CT 06437

        (203)457‐5209(direct)

        (203)314‐4562(cell)

        (203)458‐9168(office)




m   V




                                                                  4
